Justice LEHRMANN,
dissenting.
I join Justioe Boyd in concluding that Chapter 90’s safety valve provision does not require a plaintiff to produce a pulmonary function test showing impairment. However, because the Court arrives at the opposite holding, I write separately to consider whether the application of Chapter 90 as construed and applied here violates the Texas Constitution’s prohibition on retroactive laws. Tex. Const, art. I, § 16.
“A retroactive statute is one which gives to preenactment conduct a different legal effect from that which it would have had without the passage of the statute.” Charles B. Hochman, The Supreme Court and the Constitutionality of Retroactive Legislation, 73 Harv. L.Rev. 692, 692 (1960). In this case, the Court holds that Chapter 90 bars the claim of a plaintiff who failed to adhere to its requirements. Because the statute imposes a penalty for preenactment conduct, which the evidence shows the plaintiff was incapable of avoiding, I ultimately conclude that the statute fails the three-factor test we set forth in Robinson v. Crown Cork & Seal Co., 335 S.W.3d 126 (Tex.2010). For that reason, I respectfully dissent.
I. Background
On May 19, 2005, the governor signed into law Chapter 90 of the Texas Civil Practice and Remedies Code. Act of May 17, 2005, 79th Leg., R.S., ch. 97, § 2, 2005 Tex. Gen. Laws 169, 171-82 (codified at Tex. Civ. PRAC. & Rem.Code §§ 90.001-.012). In broad terms, Chapter 90 requires a claimant asserting an asbestos-related injury to serve on the defendant a physician’s report meeting certain requirements. Id. §§ 90.003, .006. Among many other prerequisites, the report must verify that the exposed person experienced a certain level of asbestos-related pulmonary impairment. Id. § 90.003(a)(2)(D). The *61impairment must be shown by a particular method, pulmonary function testing. Id. However, in “exceptional and limited circumstances,” Chapter 90 allows a claimant to demonstrate asbestos-related impairment when he cannot satisfy all of section 90.003’s requirements. Id. § 90.010(f)(1), (j). Even in this instance, though, the statute does not relieve the claimant of his obligation to demonstrate that the exposed person underwent pulmonary function testing. Id. § 90.010(f)(1)(B). On September 1, 2005, three-and-a-half months after Chapter 90 was signed into law, it became effective.
For decades, Joseph Emmite worked as an insulator at Union Carbide. By the time he was eighty-five, he suffered from a number of maladies, including osteoarthritis and dementia. When Joseph was hospitalized in May 2005, Dr. Joseph Prince conducted a physical examination, during which he discovered that Joseph had “diminished breath sounds at the right lung base.” A chest CT revealed “extensive pleural and diaphragmatic calcifications, right pleural effusion with compressive subsegmental atelectasis, and bilateral interstitial fibrotic pattern.” After further testing, Dr. Prince diagnosed Joseph -with pulmonary asbestosis. Dr. Prince later stated that, due to Joseph’s failing health and inability to support his own weight, pulmonary function testing would have been “difficult or even prohibitive” at the time of the diagnosis. Joseph died on June 15, 2005, one month after Chapter 90 was signed into law, and two-and-a-half months before the statute became effective.
Joseph’s family brought suit two years later, on June 7, 2007. Union Carbide filed a motion to dismiss based primarily on Joseph’s lack of pulmonary function testing. After multiple hearings, the MDL pretrial court made numerous findings of fact, including that “[s]hortly before his death [Joseph] suffered from physical and mental limitations, which made it impossible for him to take a pulmonary function test,” and that “[h] ad Joseph Emmite been physically and mentally capable of performing a pulmonary function test, the results would have demonstrated pulmonary impairment greater than required under [section] 90.003.” As a result, the MDL judge denied Union Carbide’s motion to dismiss, and Union Carbide filed an interlocutory appeal. Tex. Civ. PRAC. & Rem.Code § 51.014(a)(ll). The court of appeals, sitting en banc, held that Chapter 90 was unconstitutionally retroactive as applied to the Emmites. 386 S.W.3d 278, 302. I agree with the court of appeals and would hold that Chapter 90 is unconstitutional as applied.
II. Retroactivity
“[T]he ‘principle that the legal effect of conduct should ordinarily be assessed under the law that existed when the conduct took place has timeless and universal appeal.’ ” Landgraf v. USI Film Prods., 511 U.S. 244, 265, 114 S.Ct. 1483, 128 L.Ed.2d 229 (1994) (quoting Kaiser Aluminum & Chem. Corp. v. Bonjorno, 494 U.S. 827, 855, 110 S.Ct. 1570, 108 L.Ed.2d 842 (1990) (Scalia, J., concurring)). This “has long been a solid foundation of American law.” Kaiser Aluminum & Chem. Corp., 494 U.S. at 855, 110 S.Ct. 1570 (Scalia, J., concurring). Indeed, the Texas Constitution states plainly that “[n]o bill of attainder, ex post facto law, retroactive law, or any law impairing the obligation of contracts, shall be made.” TEX. CONST, art. I, § 16. However, “[w]hile statutory ret-roactivity has long been disfavored, deciding when a statute operates ‘retroactively’ is not always a simple or mechanical task.” Landgraf, 511 U.S. at 268, 114 S.Ct. 1483. Rather, the question is a complex one, and “the constitutional prohibition against ret*62roactive laws does not insulate every vested right from impairment, nor does it give way to every reasonable exercise of the Legislature’s police power.” Robinson, 335 S.W.3d at 145. To provide guidance in determining when a statute is unconstitutionally retroactive, we developed a three-factor test in Robinson, under which we consider “the nature and strength of the public interest served by the statute as evidenced by the Legislature’s factual findings; the nature of the prior right impaired by the statute; and the extent of the impairment.” Id. I take each of these factors in turn.
A. The Public Interest
“The perceived public advantage of a retroactive law is not simply to be balanced against its relatively small impact on private interests, or the prohibition would be deprived of most of its force.” Id. at 145-46. Instead, “[t]here must be a compelling public interest to overcome the heavy presumption against retroactive laws.” Id. at 146. In contrast to the law at issue in Robinson, Chapter 90 was enacted for a legitimate public purpose. The Legislature has stated that it designed Chapter 90 to protect the right of people with asbestos-related diseases “to pursue their claims for compensation in a fair and efficient manner through the Texas court system, while at the same time preventing scarce judicial and litigant resources from being misdirected by the claims of individuals who have been exposed ... but have no functional or physical impairment.” Act of May 17, 2005, 79th Leg., R. S., ch. 97, § l(n), 2005 Tex. Gen. Laws 169, 170. The Court correctly notes that this public interest is an important one. However, that characterization does not end our inquiry.
The Court fails to acknowledge that the Legislature’s aim is entirely thwarted by the retroactive application of Chapter 90 to the Emmites’ case. This is not an instance in which a plaintiff who had “no functional or physical impairment” sought to misdirect valuable judicial resources. Id. Instead, this case presents the opposite scenario. Dr. Prince concluded that “the clinical history and other diagnostic testing, coupled with meticulous postmortem analysis of pulmonary tissue” demonstrated that Joseph suffered from “significant, advanced pulmonary asbestosis.” The pretrial MDL court agreed, finding that “[h]ad Joseph Emmite been physically and mentally capable of performing a pulmonary function test, the results would have demonstrated pulmonary impairment greater than required under Texas Civil Practice and Remedies Code § 90.003.” In light of the evidence the Emmites adduced, I fail to see how applying Chapter 90 to their claims serves the public interest the Legislature sought to vindicate.
The Court maintains that, through Chapter 90, the Legislature adopted “an objective method” to distinguish between those whose asbestos exposure resulted in functional impairment and those whose exposure did not so result. Ante at 43. But the Court forgets that the pulmonary function testing the statute mandates is not an end in itself. Again, the stated purpose of Chapter 90 is to ensure that individuals with “no functional or physical impairment” do not misdirect scant judicial resources. The Emmites demonstrated by credible evidence that Joseph was not one of those individuals.
We do not consider retroactivity in a vacuum. Instead, we consider the application of a particular law to the facts of a particular case, and then determine whether the law, as applied, is unconstitutional. See Robinson, 335 S.W.3d at 147. We ought to assess public interest with this in mind. On the facts presented here, be*63cause Joseph does not fall into the category of persons whom the Legislature intended to prevent from bringing suit, the public interest the statute was intended to further is not at all served by the application of Chapter 90 to the Emmites’ claims.
B. The Nature of the Right
In Robinson, we also considered the nature of the plaintiffs right to recover that the challenged law impedes or extinguishes. 335 S.W.3d at 148. We reasoned that “claims like the Robinsons’ [involving injury from asbestos exposure] have become a mature tort, and recovery is more predictable, especially when the injury is meso-thelioma, a uniquely asbestos-related disease.” Id. We also observed that “the Robinsons’ claims had a substantial basis in fact.” Id. The same conclusions can be drawn here. Like the Robinsons’ claims, the Emmites’ claims have become a mature tort. Borg-Warner Corp. v. Flores, 232 S.W.3d 765, 765 (Tex.2007) (“Nearly ten years ago, we observed that asbestos litigation had reached maturity.”). Like mesothelioma, asbestosis is a uniquely asbestos-related disease, for which recovery is generally predictable. See id. at 766. And, finally, like the Robinsons’ claims, the Emmites’ claims have a substantial basis in fact, reflected in the favorable factual findings made by the MDL pretrial court. There can be little doubt, then, that the Emmites’ right to recover is a substantial one, and should not be easily disturbed.
C. The Extent of the Impairment
But the principal question in this case is not whether the right is a substantial one, but rather whether the application of Chapter 90 impairs the Emmites’ ability to exercise that right to an unconstitutional degree. In today’s opinion, the Court holds that the Emmites’ rights were not so impaired as to offend the Texas Constitution for two reasons. First, the Court argues that because Chapter 90 was signed into law before Joseph died, the case at bar is distinguishable from Ro bin-son, in which the applicable statute was signed into law after the Robinsons’ cause of action accrued. 335 S.W.3d at 129-30. But this argument dissolves the distinction between the date upon which a statute is signed into law and the date upon which a statute becomes effective. Contrary to the Court’s assertion, at the time Joseph died and the Emmites’ cause of action accrued, Texas law did not require a plaintiff to produce pulmonary function testing-this change occurred after the Emmites’ cause of action accrued, just as it did in Robinson. Nor is it of any moment that the Emmites had notice that the law would change, as Joseph would have been unable to engage in pulmonary function testing in any event; the statute was signed into law one month before his death, and the MDL pretrial judge stated in his findings of fact that “[s]hortly before his death [Joseph] suffered from physical and mental limitations, which made it impossible for him to take a pulmonary function test.” The case at bar cannot be distinguished from Robinson, then, on the basis that Chapter 90 was signed into law before Joseph died.
Second, the Court notes that, because the Emmites had an opportunity to bring their claims before Chapter 90 went into effect, their claims were not completely extinguished. While I agree that the Em-mites had a brief window during which they could have filed suit without the need for a pulmonary function test, I do not agree that two-and-a-half months is a sufficient period of time to tip the constitutional balance. Ordinarily, the statute of limitations for a wrongful death action is two years. Tex. Civ. Prao. & Rem.Code § 16.003(b). However, the enactment of Chapter 90 had the effect of shortening that statute of limitations to two-and-a-half *64months in the Emmites’ case. One purpose of the prohibition on retroactive laws is to ensure that the settled expectations of litigants are not upset. Landgraf, 511 U.S. at 265-66, 114 S.Ct. 1488. In my view, it is not reasonable to expect the Emmites, particularly when they were mourning the loss of a family member, to have known that they would be required to investigate and file a lawsuit in only two- and-a-half months’ time. In this instance, I cannot conclude that “the heavy presumption against retroactive laws” has been overcome. Robinson, 335 S.W.3d at 126.
Finally, I feel compelled to call the Legislature’s attention to a problem this case presents: though the stated purpose of Chapter 90 is to allow people with asbestos-related injuries “to pursue their claims for compensation in a fair and efficient manner through the Texas court system,” the mechanism the Legislature has chosen to effect that goal, pulmonary function testing, seems overly broad. The testimony in today’s case indicates that pulmonary function testing may be impossible for plaintiffs who are very ill. A plaintiff should not be prevented from recovering for an injury caused by exposure to asbestos because that exposure has made him too sick to complete a pulmonary function test. I respectfully urge the Legislature to reconsider the wisdom of requiring pulmonary function testing even in Chapter 90’s “safety valve” provision, at least in those cases in which a doctor has concluded that such testing would be prohibitive. Tex. Civ. Prac. & Rem.Code § 90.010(f)(1), CD-
xii. Conclusion
In the case at bar, I conclude that the Emmites’ wrongful death claims were substantial and had accrued before Texas law required asbestos plaintiffs to produce a pulmonary function test. The Emmites’ claims were also significantly impaired because they had only two-and-a-half months’ time during which they could have brought those claims before the statute came into effect. Finally, the public interest furthered by the statute would not be served by its application to Joseph’s case. Accordingly, I would hold that the application of Chapter 90 to the Emmites’ claims is unconstitutionally retroactive. Tex. Const, art. I, § 16. I would affirm the judgment of the court of appeals.
Justice BOYD, joined by Justice GUZMAN, Justice LEHRMANN, and Justice DEVINE, dissenting.
In deciding this case, the Court rewrites an unambiguous statute to achieve the result the Court believes the Legislature must have intended. Because I would hold that the statute means what it says, I must respectfully dissent.
I. Statutory Construction
“In lieu of pulmonary function testing demonstrating a specified threshold of impairment,” section 90.010(f)’s “safety valve” provisions “require pulmonary function testing to have been performed on the exposed person and the physician making the report to have interpreted that testing.” Ante at 52 (citing Tex. Civ. Prac. & Rem.Code § 90.010(f)(l)(B)(ii)). The Court acknowledges that “[t]he language of section 90.010(f)(l)(B)(ii) does not expressly require that the pulmonary function test show functional impairment or otherwise be relevant to the physician’s diagnosis of asbestos-related functional pulmonary impairment.” Ante at 52. Yet it construes the statute to include those requirements because, in its view, (1) doing so is necessary to avoid “nonsensical, absurd results,” ante at 52; (2) not doing so “would ignore the Legislature’s purpose in enacting *65Chapter 90,” ante at 54; and (3) not doing so would “attribute to the Legislature an intent for the statute to contain a random, inconsequential, arbitrary hurdle for claimants to overcome.” Ante at 54. I disagree on all three points.
First, the Court concludes that the only sensible way to interpret section 90.010(f) is to rewrite it to include the requirements that the claimant’s pulmonary function tests show “some impairment” (the “impairment requirement”) and be a basis for the physician’s diagnosis of impairment (the “basis requirement”). But construing the statute as written, to require a pulmonary function test (the “test requirement”) that is interpreted by a physician (the “interpretation requirement”), does not create an absurd result because these latter two requirements are not meaningless. At a minimum, the test requirement would establish that the claimant was at least potentially exposed enough, or sick enough, or concerned enough to have had a pulmonary function test at some point prior to filing a legal claim. And the interpretation requirement would ensure that the claimant’s physician is aware of the test and considers its results when reaching a diagnosis, and also ensures that the results do not meet the “specified threshold of impairment” under section 90.003. Together, the two requirements also ensure that the defendants are aware of the test’s existence and results.
The Court rejects these justifications for the test requirement and the interpretation requirement because “nothing in this record or the legislative findings supports” them, but in doing so the Court confuses our role in applying the absurdity doctrine. When determining whether we should ignore a statute’s language because it reaches an absurd result, we consider whether “a rational Legislature could have intended” that result. Combs v. Health Care Servs. Corp., 401 S.W.3d 623, 631 (Tex. 2013) (emphasis added). We do not require the parties to prove the reasons why the Legislature intended a particular result, and we certainly don’t require the Legislature to issue legislative findings to state all of the reasons it imposes a statutory requirement. If we can conceive of a rational purpose for the requirement, we cannot strike down the statute as “absurd.” Nat’l Plan Adm’rs, Inc. v. Nat’l Health Ins. Co., 235 S.W.3d 695, 701 (Tex. 2007) (rejecting absurdity argument because “[t]he Legislature could have rationally presumed” a reason for statute’s requirements) (emphasis added).
Maybe, as the Court contends, requiring that the claimant was exposed, sick, or concerned enough to have had pulmonary function testing at some time in the past, and ensuring that the claimant’s physician and opposing counsel are aware of the test, are not very good reasons to impose the test requirement and the interpretation requirement, and maybe there are better reasons to impose the impairment requirement and the basis requirement, but “not very good” and “not better” are a far cry from the kind of “unreasonable” that allows us to ignore a statute’s language. We cannot ignore a statute’s unambiguous language unless its meaning is so unreasonable that it “would lead to absurd results.” Combs, 401 S.W.3d at 629; see, e.g., Anto-nin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 234 (2012) (explaining that courts can ignore a statute’s unambiguous meaning only if that meaning “would result in a disposition that no reasonable person could approve”). But even this “can be a slippery slope,” because “[i]t can lead to judicial revision of ... texts to make them (in the judges’ view) more reasonable.” Id. at 237 (emphasis added). From my perspec*66tive, that is what the Court is doing with section 90.010(f).
It is not our role to make statutes “more reasonable.” That is why “the [absurdity] bar for reworking the words our Legislature passed into law is high, and should be.” Combs, 401 S.W.3d at 680. It has been said that courts can ignore a statute’s unambiguous language only when “the absurdity and injustice of applying the provision to the case would be so monstrous, that all mankind would, without hesitation, unite in rejecting the application.” Scalia & Garner, supra at 237 (quoting Joseph Story, Commentaries on the Constitution of the United States § 427 (1833)). Or, at least, as we have said, “[t]he absurdity safety valve is reserved for truly exceptional cases, and mere oddity does not equal absurdity.” Combs, 401 S.W.3d at 630. This statute does not present such an exceptional case, and the Court’s rewriting of the statute achieves, at best, only a “more reasonable” result.
Second, the Court reads the impairment and basis requirements into the statute because it concludes that, without them, the statute would “at least partially fail[ ] its intended purpose” to ensure that claimants have “physical, functional impairment.” Ante at 49. In light of the numerous alternative requirements that section 90.012(f) imposes on those who rely on the statute’s safety valve, I do not agree.
We must be very careful when we endeavor to construe statutes based on our perception of the Legislature’s “purpose.” For one thing, “[w]hat motivates one legislator to vote for a statute is not necessarily what motivates scores of others to enact it.” Pac. Gas & Elec. Co. v. State Energy Res. Conservation & Dev. Comm’n, 461 U.S. 190, 216, 103 S.Ct. 1713, 75 L.Ed.2d 752 (1983). As a result, “inquiry into legislative motive is often an unsatisfactory venture.” Id. The task is made easier when, as here, the enacted legislation expressly states its purpose. Here, as the Court notes, the act expressly states that its purposes are “to protect the right of people with impairing asbestos-related and silica-related injuries to pursue their claims ... while at the same time preventing scarce judicial and litigant resources from being misdirected by the claims of individuals who ... have no functional or physical impairment from asbestos-related or silica-related disease.” Act of May 16, 2005, 79th Leg., R.S., ch. 97, § l(n), 2005 Tex. Gen. Laws 169,170.
But even when armed with knowledge of a statute’s purpose, we must still determine the manner in which the statute aims to achieve that purpose. “[N]o legislation pursues its purposes at all costs. Deciding what competing values will or will not be sacrificed to the achievement of a particular objective is the very essence of legislative choice.” Rodriguez v. United States, 480 U.S. 522, 525-26, 107 S.Ct. 1391, 94 L.Ed.2d 533 (1987). We must look to the statute’s text to determine the policy choices that the Legislature made when deciding how to achieve Chapter 90’s purpose. What we cannot do is simply assume that the statute requires whatever promotes its stated purpose. “[I]t frustrates rather than effectuates legislative intent simplistically to assume that whatever furthers the statute’s primary objective must be the law.” Id. at 526, 107 S.Ct. 1391. Thus, we “are bound, not only by the ultimate purposes [the Legislature] has selected, but by the means it has deemed appropriate, and prescribed, for the pursuit of those purposes.” MCI Telecomms. Corp. v. Am. Tel. & Tel. Co., 512 U.S. 218, 231 n. 4, 114 S.Ct. 2223, 129 L.Ed.2d 182 (1994).
So we must look to the plain language of section 90.010(f), read within the context of *67the statute as a whole, and determine the means that it adopts to achieve the statute’s purpose. Under section 90.010(d), a claimant may proceed to trial from the multidistrict litigation pretrial court after serving a report from a qualified physician that, among other things, verifies that the claimant has asbestos-related pulmonary impairment as demonstrated by pulmonary function testing showing specified levels of impairment. See Tex. Civ. Prac. & Rem.Code §§ 90.008, 90.010(d)(1). Alternatively, the claimant can proceed to trial under the “safety valve” in section 90.010(f), by serving a physician’s report that complies with subsection (f)(1) and obtaining findings from the court that comply with subsection (f)(2). Subsection (f)(1) incorporates many of the requirements of subsections 90.003, but not the requirement of a pulmonary function test showing specified levels of impairment. Subsection (f)(2) limits the availability of the safety valve to cases in which the MDL court finds that the claimant’s physician’s report is reliable and credible, the criteria set forth in section 90.008 (or 90.004 in a silica case) do not adequately assess the claimant’s asbestos-related impairment “due to unique or extraordinary physical or medical characteristics,” and the claimant has produced sufficient credible evidence for a factfinder to reasonably find that the claimant is physically impaired as a result of exposure to asbestos (or silica) to a degree comparable to the impairment the claimant would have had if the claimant met the criteria set forth in section 90.003 (or 90.004 in a silica case). Id. § 90. 010(f)(2).
In short, section 90.010(f) provides a mechanism by which asbestos claimants may proceed to trial in the absence of pulmonary function tests that meet section 90.003’s impairment standards. They may do this by producing a reliable and credible physician’s report that finds impairment “comparable” to that demonstrated by pulmonary impairment tests that satisfy section 90.003’s standards. This can only be satisfied when the claimant’s “unique or extraordinary physical or medical characteristics” make it such that his pulmonary impairment test results below section 90.003 standards “do not adequately assess” the claimant’s asbestos-related impairment. See id. § 90.010(f)(2)(B). Because the pulmonary function tests in these circumstances do not meet the minimum impairment standards identified in section 90.003 for proceeding to trial, it makes little sense to require that the physician’s impairment conclusion be based on those tests. Instead, the physician necessarily concludes, in light of other considerations, that “comparable” impairment is present despite the sub-standard pulmonary impairment test results.
We know that these are the means by which the Legislature intended to achieve the statute’s stated purposes because the statute’s text tells us so. To “assume that whatever furthers the statute’s primary objective must [also] be the law,” as the Court does in this case, only “frustrates rather than effectuates” the Legislature’s intent. Rodriguez, 480 U.S. at 526, 107 S.Ct. 1391. Even if reading the impairment and basis requirements into the statute would be the best policy choice for furthering the statute’s stated purpose, we must “read unambiguous statutes as they are written, not as they make the most policy sense,” Combs, 401 S.W.3d at 629, because “policy arguments cannot prevail over the words of the statute.” In re Allen, 366 S.W.3d 696, 708 (Tex.2012).
Finally, the Court concludes that it must read the impairment and basis requirements into the statute because, otherwise, we would “attribute to the Legislature an intent” to impose the test and interpretation requirements “as a meaningless, arbi*68trary[,j procedural hurdle.” Ante at 54. As discussed above, because I can conceive of rational justifications for the latter two tests. I do not agree that they are “meaningless” or “arbitrary,” even in the absence of the former two tests. But the Court’s statement requires an additional comment about “attributing an intent” to the Legislature.
The truth is, we do not and cannot know all that the 79th Texas Legislature intended when it enacted section 90.010(f) in 2005. “Intent is elusive for a natural person, Active for a collective body.” Frank H. Easterbrook, Text, History, and Structure in Statutory Interpretation, 17 Harv. J.L. & Pub. Pol’y 61, 68 (1994). The actual or imputed intent of the Legislature in enacting section 90.010(f) is unknowable because it is nonexistent. We do not know why the Legislature did not include the impairment and basis requirements. Perhaps someone meant to include them but forgot. Or perhaps no one ever thought about doing so. Or perhaps they were the topic of many extended late-night debates in Capitol offices among various legislators and their staffs, and the key players reached an agreement to omit those requirements in exchange for the necessary votes to pass all the requirements they ultimately enacted. “Legislation is compromise. Compromises have no spirit; they just are.” Id. Including the impairment and basis requirements certainly might have promoted the act’s stated purpose, but omitting the requirements may have been the key to passing any legislation at all. We cannot engage in a method of interpretation that requires us to speculate as to conversations, negotiations, and bargains that may have occurred in the Capitol in 2005. Nor can we engage in a method that permits us to fix or improve the statute or make it “more reasonable.” And we certainly cannot engage in a method that allows us to make the statute say what we, or some members of the 79th (or current) Legislature, want it to say. What we can do is read and apply the unambiguous language that the Legislature passed, unless doing so would achieve an absurd result. I conclude that applying the as-written language of this statute does not.
II. Conclusion
“Only truly extraordinary circumstances showing unmistakable legislative intent should divert us from enforcing the statute as written.” Fitzgerald v. Advanced Spine Fixation Sys., Inc., 996 S.W.2d 864, 867 (Tex.1999). “[W]e must take statutes as we find them and first and primarily seek the Legislature’s intent in its language. Courts are not responsible for omissions in legislation, but we are responsible for a true and fair interpretation of the law as it is written.” Tex. Lottery Comm’n v. First State Bank of DeQueen, 325 S.W.3d 628, 637 (Tex.2010) (citation omitted).
Section 90.010(f) unambiguously requires a claimant’s physician to review and interpret a pulmonary function test, but it does not require that the test demonstrate any level of impairment or serve as the basis for the physician’s opinion that the claimant is impaired. Instead, section 90.010(f) provides a safety valve for claimants whose pulmonary function tests are medically unreliable as an indicator of impairment. Because this is not an absurd result, we must enforce the statute as written and cannot write in language to cover what we may perceive as policy gaps. Because the claimants in this case satisfied the express requirements of section 90.010(f)’s safety valve provision, I would affirm the court of appeals’ judgment.